COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §

                                                  §              No. 08-20-00201-CV
  IN RE:
                                                  §         AN ORIGINAL PROCEEDING
  FIRSTLIGHT FEDERAL CREDIT
  UNION,                                          §                IN MANDAMUS
  RELATOR.                                        §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the petition for writ

of mandamus, and concludes the motion should be granted and the petition for writ of mandamus

should be dismissed, in accordance with the opinion of this Court. We therefore dismiss the wirt

of mandamus. We further order that Relator pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF DECEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.